Citation Nr: 0620546	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  99-15 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder to include lattice degeneration.

2.  Entitlement to service connection for a disability 
manifested by melena.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include depression.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's mechanical low back pain.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's coxa sultans with right hip 
trochanteric bursitis.

7.  Entitlement to an initial compensable disability 
evaluation for the veteran's right carpal tunnel syndrome. 

8.  Entitlement to an initial compensable disability 
evaluation or the veteran's right shoulder myofascial 
syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1995 to 
October 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1999 decision of a Department of Veterans 
Affairs (VA), Regional Office (RO), at Montgomery, Alabama, 
that denied the benefits sought on appeal.  

The Board issued remands for additional procedural or 
evidentiary development in March 2001 and August 2003.  The 
case has been returned to the Board for continuation of 
appellate review.  

A video conference hearing was held in August 2001 before the 
undersigned Veterans Law Judge at the Board.  A transcript of 
the hearing is of record.  

Issues #1, 2 and 3 are addressed in the decision that 
follows.  By contrast, issues #4, 5, 6, 7 and 8 are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
right eye disorder.

2.  There is no competent evidence that the veteran has a 
disability manifested by melena.

3.  The medical evidence establishes a causal connection 
between the veteran's service-connected orthopedic disorders 
and the inception of chronic depression.  


CONCLUSIONS OF LAW

1.  A right eye disorder, including lattice degeneration, was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  A disability manifested by melena was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  Depression is proximately due to or the result of 
service-connected disabilities.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters, dated in 
April 2001 and May 2004, from the RO to the appellant that 
were issued in connection with the initial RO decision in 
April 1999.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letters of 
April 2001 and May 2004, which was after the RO's April 1999 
decision denying entitlement to the benefits sought on 
appeal.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues decided herein.

The Board finds that VA has secured all available evidence 
and conducted all appropriate development with regard to the 
issues decided herein.  Hence, the Board finds that VA has 
fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).


Service Connection for a Right Eye Disorder, Including 
Lattice Degeneration

The veteran presented at a service department ophthalmology 
clinic in June 1998, complaining of tearing of the right eye, 
without other associated ocular symptoms.  The assessment was 
mild, intermittent epiphora (excess tearing) of the right eye 
secondary to inferior turbinate congestion.  Another 
assessment was lattice degeneration of both eyes.  It was 
stated that the veteran had a history of "floaters," but 
not "flashes."  

A VA examination of the eyes was performed in February 1999.  
The veteran complained of transient floaters.  It was found 
that uncorrected visual acuity was 20/20, and the diagnosis 
was emmetropia.  Biomicroscopic and ophthalmoscopic 
examinations were negative as to all eye structures, and the 
lacrimal apparatus was normal.  

Epiphora, or an excess of tears involving the right eye, 
noted during military service, was not attributed to a 
pathology involving the eye itself; rather, it was attributed 
to watering of the eyes brought about by nasal congestion.  
In fact, the VA examination of the eyes, a few months after 
the veteran separated from service, found no defects of 
structures of the eye related to the production of tears.  

Lattice degeneration was reputedly identified by a service 
department examiner.  However, a subsequent VA eye 
examination, several months after the veteran separated from 
service, simply failed to verify the presence of any eye 
pathology, including lattice degeneration.  The veteran has 
provided no medical evidence establishing that she now has 
any eye pathology.

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  The evidence of record simply does not 
demonstrate that the veteran now has a chronic right eye 
disorder, including lattice degeneration. 

For the reasons discussed above, the claim for service 
connection for an right eye disorder, including lattice 
degeneration, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Service Connection for a Disability Manifested by Melena

Service medical records disclose that the veteran was 
examined at a clinic in late June 1998.  She indicated that 
she had experienced several black, loose stools, occurring 
for the past three weeks.  The rectal examination was 
negative for blood in stool, and the diagnosis at the time 
was NSAID-induced gastritis.  On VA examination in February 
1999, a few months after her separation from service, the 
veteran denied melena.  She has presented no medical evidence 
of a gastrointestinal disorder, other than gastritis, of 
which the manifestations potentially include melena, 
attributable to military service.  As noted above, the issue 
of entitlement to service connection for gastritis has been 
perfected for appellate review and will be addressed in the 
remand portion of this decision.

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  Cuevas, supra.  The evidence of 
record simply does not demonstrate that the veteran now has a 
disability manifested by melena.  At the hearing in August 
2001, the appellant indicated that she had had an episode 
while on active duty but when asked if she continued to have 
a problem with melena, she replied that she continued to have 
a problem with constipation.  

In determining that service connection for a disability 
manifested by melena is not warranted, the Board has been 
mindful of the benefit-of-the-doubt doctrine.  But since, for 
the reasons stated, the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).

Service Connection for a Psychiatric Disorder

A report of a service department medical board, dated in May 
1998, indicates that the veteran gave a history that she fell 
out of her "rack" and sustained injury to an area of the 
low back and right hip.  It was reported that she had 
experienced chronic low back and right hip pain during a 
period of about two years since the time of the fall.  The 
diagnoses were mechanical low back pain and trochanteric 
bursitis.  Also suspected was subluxation of the right hip, 
and the assessment was coxa saltans, or "snapping hip."  A 
June 1998 treatment notation also reveals that she 
experienced paresthesias involving the right hand, and the 
diagnosis was right carpal tunnel syndrome.  She received 
treatment from the physical therapy service with the goal of 
gradually decreasing low back pain and right hip pain.  The 
occupational therapy service provided a treatment plan aimed 
at eliminating paresthesia affecting the veteran's right 
hand. 

On VA psychiatric examination in March 1999, the veteran 
reported continued back and right hip pain, as well as 
symptoms of carpal tunnel syndrome involving the right wrist.  
The diagnosis was depression secondary to physical problems 
consisting of bursitis of the right hip, chronic back pain, 
and carpal tunnel syndrome.

When the veteran was examined at a VA rehabilitation medicine 
clinic in July 1999, she appeared to be depressed.  She 
complained of increasing pain in the back, hands and 
shoulders.  The assessments included reactive depression.

A review of the record discloses that the veteran experiences 
significant pain from several disorders for which service 
connection has been granted, including especially conditions 
involving her low back, right hip, right wrist, and right 
shoulder.  VA examiners have twice attributed depression to 
her physical conditions.  

The RO denied service connection for a psychiatric disorder 
on the basis that, although the veteran is depressed, there 
is no evidence of a chronic mental disorder such as dysthymic 
disorder or major depressive disorder.  The Board does not 
concur.  

In this case, the March 1999 VA psychiatric examiner rendered 
an Axis I diagnosis of depression.  The American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV), that is used in the 
evaluation of the mental disorders, specifies that clinical 
psychiatric disorders are to be identified on Axis I.  Hence, 
although the examiner did not explicitly list dysthymic 
disorder or major depressive disorder, the Board believes 
that the most plausible interpretation of that diagnostic 
entry is that the examiner intended it to be understood as 
denoting that the veteran had some recognized type of 
clinical depression in reaction to her service-connected 
medical conditions.  Upon a longitudinal review of the 
record, the Board determines that service connection is 
warranted for depression, however that condition is 
ultimately classified for rating purposes.  


ORDER

Service connection for a right eye disorder, including 
lattice degeneration, is denied.

Service connection for a disability manifested by melena is 
denied.

Service connection for an acquired psychiatric disorder 
manifested by depression is granted.


REMAND

According to a June 1997 service department clinical 
notation, the veteran complained of sharp pain in the lower 
quadrants.  Pain was reportedly intermittent, lasting for a 
few minutes, then replaced by nausea.  The assessment was 
gastroenteritis.  A June 29, 1998, service department 
treatment entry reflects that the veteran reported several 
black, loose stools, occurring for the past three weeks.  The 
rectal examination was negative for blood in stool.  The 
assessment was nonsteroidal anti-inflammatory (NSAID)-induced 
gastritis.  When the veteran was evaluated at a clinic on 
July 15, 1998, the assessment was that NSAID-induced 
gastritis was resolving.

On VA examination in February 1999, no defects were found on 
clinical inspection of the abdomen.  The diagnosis was 
gastritis, not active.  

When the veteran was examined at a VA rehabilitation medicine 
clinic in July 1999, she complained of periodic gastritis and 
intolerance to spicy foods.  The assessments included 
iatrogenic gastritis secondary to NSAID's.  Subsequent 
medical treatment entries through 2002 make no reference to 
gastritis.  On the current record, the Board simply cannot 
determine whether the veteran now has gastritis, and if so, 
whether gastritis is attributable to any event or occurrence 
of military service.  

Additionally, the Board notes that the veteran was last 
afforded a VA examination of her service-connected disorders 
in May 2002, several years ago, and she claims increased 
symptomatology during the years since.  She should be 
reexamined.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
responding to the following question:

What is the diagnosis of a 
gastrointestinal disorder, if now present?  
After identifying the nature of her 
gastrointestinal disorder, assuming one 
exists, is it at least as likely as not 
that the condition either had its onset in 
service or is otherwise attributable to 
service?  Please note the italicized legal 
standard of proof in formulating a 
response.  

2.  Also, schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of service-connected 
disorders affecting the low back, right 
shoulder, right hip and right wrist.  The 
examination should conducted in accordance 
with physician guidelines that appear in 
VA disability examination worksheets 
pertaining to the joints and spine.

The claims folder and a copy of this 
REMAND must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the information requested 
in this REMAND be provided so VA has 
sufficient information to adjudicate the 
pending claims.  

3.  Review the reports of the VA 
examinations to ensure they respond to the 
questions posed and provide the 
information requested.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send her and her representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


